Exhibit 10(xv)

AMENDMENT TO AMERICAN GREETINGS

SEVERANCE BENEFITS PLAN (OFFICERS)

Amendment to comply with Code Section 409A

THIS AMENDMENT (the “Amendment”) to the American Greetings Severance Benefits
Plan (Officers) (the “Plan”) is effective as of January 1, 2009.

WHEREAS, the Company sponsors the Plan for the benefit of certain executives;

WHEREAS, the Company desires to amend the Plan to comply with the requirements
of Section 409A of the Internal Revenue Code of 1986, as amended (the “Code”)
and the regulations and rulings promulgated thereunder; and

WHEREAS, the Corporation previously delegated the authority to adopt amendments
to any benefit plan or agreement of the Corporation to incorporate such changes
as may be necessary to comply with law, including, without limitation, Code
Section 409A, to certain specified officers, including the Senior Vice President
of Human Resources; provided, that no such amendment shall result in a material
increase in the liability or payment obligations of the Corporation without
prior approval of the Compensation and Management Development Committee of the
Board of Directors of the Corporation.

NOW, THEREFORE, the Plan is hereby amended, effective as of January 1, 2009, as
follows:

1.        The Section titled “Method of Payment” is amended in its entirety to
read as follows:

“You will receive your severance pay via a monthly direct deposit into the
account(s) you currently have designated for payroll deposits.”

2.        A new Section shall be added to the Plan as follows:

“COMPLIANCE WITH CODE SECTION 409A. Notwithstanding the other provisions of the
Plan to the contrary, all provisions of the Plan shall be construed and
interpreted to comply with Code Section 409A and the regulations and rulings
promulgated thereunder and, if necessary, any provision shall be held null and
void to the extent such provision (or part thereof) fails to comply with
Section 409A or regulations thereunder.

 (a)        Definitions. The terms used in the Plan shall have the following
meaning:

     (i)         “Separation from Service” shall have the meaning set forth in
Treasury Regulations Section 1.409A-1(h).

     (ii)         “Specified Employee” shall have the meaning set forth in
Treasury Regulations Section 1.409A-1(i).



--------------------------------------------------------------------------------

  (b)         Delay of Payment for Specified Employees. Notwithstanding any
provision of the Plan to the contrary, in the event you are a Specified Employee
as of the date of your Separation from Service, any amounts that are subject to
Code Section 409A that become payable upon your Separation from Service shall be
held for delayed payment and shall be distributed on or immediately after the
date which is six months after the date of your Separation from Service. The
first payment made to the Specified Employee following the six-month delay shall
be equal to the first six monthly installment payments that would have commenced
immediately following the Specified Employee’s Separation from Service if the
Specified Employee had not been subject to the required six-month delay. The
delayed payments shall not be adjusted for interest.

  (c)        Separation from Service. Payments under the Plan that provide for
payment upon your termination of employment (or similarly used term) shall be
amended to provide that no such payment shall be permitted unless such
termination qualifies as a Separation from Service.

  For purposes of the limitations on nonqualified deferred compensation under
Section 409A, each payment of compensation under the Plan shall be treated as a
separate payment of compensation for purposes of applying the Code Section 409A
deferral election rules and the exclusion from Code Section 409A for certain
short-term deferral amounts. Any amounts payable under the Plan solely on
account of an involuntary separation from service within the meaning of Code
Section 409A shall be excludible from the requirements of Code Section 409A,
either as involuntary separation pay or as short-term deferral amounts (e.g.,
amounts payable under the schedule prior to March 15 of the calendar year
following the calendar year of involuntary separation) to the maximum extent
possible.

  (d)        In-Kind Benefits. Any reimbursements or in-kind benefits shall be
made or provided in accordance with the requirements of Code Section 409A,
including, where applicable, the requirement that: (i) any reimbursement is for
expenses incurred during the period of time specified in accordance with the
Agreement, (ii) the amount of expenses eligible for reimbursement, or in-kind
benefits provided, during a calendar year may not affect the expenses eligible
for reimbursement, or in-kind benefits to be provided, in any other calendar
year, (iii) the reimbursement of an eligible expense will be made no later than
the last day of the calendar year following the year in which the expense is
incurred, and (iv) the right to reimbursement or in-kind benefits is not subject
to liquidation or exchange for another benefit.

  (e)        Amendment of Inconsistent Provisions. To the extent that any
provision of the Plan is inconsistent with the requirements of Code Section 409A
and the regulations and rulings promulgated thereunder, the Plan is hereby
amended to delete such inconsistent provisions.”

3.          Except as otherwise provided herein, the Plan shall be unaffected by
this Amendment.

 

2



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, the Corporation has adopted this Amendment on the date set
forth below.

 

AMERICAN GREETINGS CORPORATION By          /s/Brian
McGrath                             Brian McGrath, Senior Vice President of
Human Resources Date:    12-18-09                                             

 

3